Mr. Justice Goodwin delivered the opinion of the court. 3. Sales, § 341*—when evidence is sufficient to sustain finding in favor of plaintiff in action for refusal to accept goods. A finding for plaintiff, in an action to recover damages for breach of contract by defendant’s refusal to accept certain boxes manufactured for defendant, under the contract, upon the question whether defendant had prevented completion of the boxes at the time stipulated in the contract, and, if not, whether defendant had waived such provision, held not manifestly against the weight of the evidence. 4. Sales, § 344*—when evidence is sufficient to sustain verdict for damages for refusal to accept goods. Evidence held sufficient to sustain a verdict of $400 damages, in an action to recover damages for defendant’s breach of contract by refusing to accept certain boxes manufactured for it under the contract, plaintiff having substantially completed a certain quantity of the boxes for which it would have been entitled under the contract to $550, and certain other boxes being in various stages of manufacture.